       Case 5:20-cv-04063-EFM-ADM Document 25 Filed 11/02/20 Page 1 of 39




John T. Bullock, KS #15119
Bradley R. Finkeldei #19470
STEVENS & BRAND, L.L.P.
900 Massachusetts St., Ste. 500
Lawrence, KS 66044-0189
785-843-0811 – Phone
785-843-0341 – Fax
Attorneys for Defendant

                             IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF KANSAS

RICKY DEAN'S, INC., d/b/a THE SANDBAR;                 )
RITA "PEACH" MADL.                                     )
                          Plaintiffs,                  )
v.                                                     )           Case 5:20-CV-04063
THOMAS MARCELLINO, M.D., et al                         )
                                                       )
                                  Defendants.          )

DEFENDANT DR. MARCELLINO’S OPPOSITION TO PLAINTIFFS’ REQUEST FOR
                  A PRELIMINARY INJUNCTION

         COMES NOW Defendant Thomas Marcellino, MD, in his official capacity, by and

through his attorneys, John T. Bullock, Bradley R. Finkeldei, and Kate M. Simpson of the firm

Stevens & Brand, L.L.P., and for its Opposition to Plaintiffs’ Request for Preliminary Injunction

states as follows:

I.       Introduction

         Plaintiffs’ motion seeks a ruling from this Court that Plaintiffs have a constitutionally

protected right to sell alcoholic beverages late at night in Lawrence, Kansas, and that any

limitation of such a right, even a minimal restriction during a global pandemic, violates their

right to procedural due process. Plaintiffs seek an order compelling the Public Health Officer to

conduct a hearing or provide some other process for the Sandbar that, by extension, would

require comparable hearings or due process for all 171 establishments holding liquor licenses in

Douglas County. Plaintiffs’ motion should be denied because they cannot show the necessary

prerequisites for issuance of a preliminary injunction: (1) a likelihood of success on the merits;



                                                   1
      Case 5:20-cv-04063-EFM-ADM Document 25 Filed 11/02/20 Page 2 of 39




(2) a likelihood the movant will suffer irreparable harm if the injunction is not issued; (3) the

balance of the equities tips in the movant’s favor; and (4) that granting the injunction is in the

public’s interest. See Verlo v. Martinez, 820 F.3d 1113, 1126 (10th Cir. 2016).

        As argued below, Plaintiffs cannot show a likelihood of success on the merits because

they have no protectable liberty or property interest in selling alcohol after 11 p.m. In Kansas,

there is no constitutionally protected right to sell liquor. The Kansas Legislature has decreed that

a liquor license is “purely a personal privilege” and “shall not constitute property.” K.S.A. 41-

326(a). This statutory language has been applied by both the Kansas Supreme Court and in the

District of Kansas to mean what it says. Federal courts look to whether state law creates a

constitutionally protected property interest under the circumstances of each particular case. In

Kansas, both the Legislature and the Kansas Supreme Court have clearly stated that there is no

property interest in a liquor license.

        Likewise, Plaintiffs’ assertion that they have a constitutionally protected right to earn

profits or, generally, to do business, is not supported by legal precedent. Indeed, courts all over

the country have rejected this argument in connection with COVID-related bar closure orders.

        Even if Plaintiffs could show that they have a constitutionally protected liberty or

property interest under Kansas law, there has been no deprivation of such right. A modest

limitation on hours of operation for the sale of liquor is not a “deprivation” of a property interest.

Even total closures have been upheld as not depriving businesses of their licenses. Here, Dr.

Marcellino’s order allows establishments with liquor licenses to remain open and operate, with

only a very limited restriction on late night hours and liquor sales.

        Even if Plaintiffs could establish that they have a constitutionally protected liberty or

property interest to sell liquor late at night, and that the government has deprived them of such an




                                                  2
      Case 5:20-cv-04063-EFM-ADM Document 25 Filed 11/02/20 Page 3 of 39




interest, there is no additional process required because the Health Order restrictions are

generally applicable to all holders of a liquor license in the County. This type of administrative

action is not adjudicative; that is, the Public Health Officer did not individually determine what

limitations should apply to each individual establishment. Courts have found that individual due

process is not necessary in the case of generally applicable orders, such as this one.

       Additionally, courts nationwide have relied on United States Supreme Court precedent in

Jacobson v. Massachusetts, 197 U.S. 11, 29, 25 S.Ct. 358 (1905), to uphold summary

administrative action in emergency situations, such as a global pandemic.

       It is under this long-held precedent and in light of the global COVID-19 pandemic that

this Court considers the present request for a preliminary injunction by Plaintiffs, who seek an

order that Dr. Marcellino must conduct a due process hearing for Plaintiffs, with the hope that

they will be exempted from a generally applicable Health Order instituted to protect Douglas

County citizens from the spread of COVID-19. For the reasons set forth below, this request for

preliminary injunction should be denied.

II.    Plaintiffs Cannot Satisfy the Four Prerequisites for a Preliminary Injunction

       Granting a preliminary injunction is an extraordinary remedy and no injunction should

issue unless the movant’s right to relief is “clear and unequivocal.” Kikumura v. Hurley, 242

F.3d 950, 955 (10th Cir. 2001). The four criteria a movant must demonstrate in a clear an

unequivocal manner are: (1) a likelihood of success on the merits; (2) a likelihood the movant

will suffer irreparable harm if the injunction is not issued; (3) the balance of the equities tips in

the movant’s favor; and (4) that granting the injunction is in the public’s interest. See Verlo v.

Martinez, 820 F.3d 1113, 1126 (10th Cir. 2016). As set forth below, Plaintiffs’ request for

preliminary injunction fails to satisfy these requirements and should be denied.




                                                   3
      Case 5:20-cv-04063-EFM-ADM Document 25 Filed 11/02/20 Page 4 of 39




A.     Plaintiffs Cannot Demonstrate They Have a Likelihood of Success on The Merits

       1.       Standard of Review for Government Actions in a Public Health Crisis

       In working to protect the citizens of Massachusetts from a smallpox epidemic in 1905,

the government of Massachusetts instituted various protective measures. Not surprisingly, some

individuals negatively affected by those protective measures sought relief in court. In reviewing

those governmental restrictions, the United States Supreme Court held that government action

taken in the context of a public health crisis is subject to deferential review:

            In every well-ordered society charged with the duty of conserving the safety
            of its members the rights of the individual in respect of his liberty may at
            times, under the pressure of great dangers, be subjected to such restraint, to
            be enforced by reasonable regulations, as the safety of the general public
            may demand.

Jacobson v. Massachusetts, 197 U.S. 11, 29, 25 S.Ct. 358 (1905). The Court explained that “[a]

community has the right to protect itself against an epidemic of disease which threatens the

safety of its members.” Id. at 27. This deferential standard has been applied over the years and is

being applied today during the COVID-19 pandemic. As Justice Roberts recently opined for the

United States Supreme Court:

            The precise question of when restrictions on particular social activities
            should be lifted during the pandemic is a dynamic and fact-intensive matter
            subject to reasonable disagreement. Our Constitution principally entrusts
            “[t]he safety and the health of the people” to the politically accountable
            officials of the States “to guard and protect.” When those officials
            “undertake[] to act in areas fraught with medical and scientific
            uncertainties,” their latitude “must be especially broad.” Where those broad
            limits are not exceeded, they should not be subject to second-guessing by an
            “unelected federal judiciary,” which lacks the background, competence, and
            expertise to assess public health and is not accountable to the people. . . .
            That is especially true where, as here, a party seeks emergency relief in an
            interlocutory posture, while local officials are actively shaping their
            response to changing facts on the ground.




                                                  4
      Case 5:20-cv-04063-EFM-ADM Document 25 Filed 11/02/20 Page 5 of 39




S. Bay United Pentecostal Church v. Newsom, 140 S.Ct. 1613, 1613–14 (May 29, 2020) (internal

citations omitted) (refusing to overturn California’s COVID-19 related health orders restricting

business operations).

       As such, states and local communities have broad powers to act during an emergency to

secure public health and safety. The Court’s standard of review is limited when reviewing the

exercise of emergency powers. See Jacobson, 197 U.S. at 29. But emergency powers are not

unfettered. A governmental entity “may implement emergency measures that curtail

constitutional rights so long as the measures have at least some real or substantial relation to the

public health crisis and are not beyond all question a plain, palpable invasion of rights secured by

the fundamental law.” In re Abbott, 954 F.3d 772, 784 (5th Cir. 2020) (quoting Jacobson, 197

U.S. at 31).

       Under the Jacobson test, courts must also take care not to “second-guess the wisdom or

efficacy of the measures.” Id. at 785 (citing Jacobson at 28, 30) (explaining that “[i]t is no part of

the function of a court . . . to determine [what is] likely to be the most effective for the protection

of the public against disease.” Id. at 778.) See also Hickox v. Christie, 205 F. Supp. 3d 579, 592

(D. N.J. 2016) (citing case law that a public health official’s “better-safe-than-sorry

determination was . . . entitled to deference, absent a reliable showing of error” Id.).

       In this case, there can be no dispute that the Public Health Order (Doc. 13-1) has a real

and substantial relationship to the COVID-19 pandemic. See Aff. of Dr. Marcellino, ¶ 4–19,

attached hereto as Exhibit 1. Thus, as to Plaintiffs’ procedural due process claim, the standard of

review is whether the Public Health Order’s restrictions are “beyond question, in palpable

conflict with the Constitution.” As set forth below, the Health Order’s limitations are clearly not

in palpable conflict with Plaintiffs’ due process rights, so their motion must be denied.




                                                   5
     Case 5:20-cv-04063-EFM-ADM Document 25 Filed 11/02/20 Page 6 of 39




       2.      Procedural Due Process

       The Due Process Clause of the Fourteenth Amendment guarantees that no person shall be

deprived “of life, liberty, or property, without due process of law.” U.S. Const. amend. XIV, § 1.

Procedural due process under the Fourteenth Amendment “imposes constraints on governmental

decisions which deprive individuals of liberty or property interests within the meaning of the

Due Process Clause of the Fifth or Fourteenth Amendment.” Mathews v. Eldridge, 424 U.S. 319,

332, 96 S.Ct. 893, 901 (1976). However, to establish a procedural due process claim, a plaintiff

must show that: “(1) he had a life, liberty, or property interest protected by the Due Process

Clause; (2) he was deprived of this protected interest; and (3) the state did not afford him

adequate procedural rights prior to depriving him of the property interest.” Women’s Med. Prof’l

Corp. v. Baird, 438 F.3d 595, 611 (6th Cir. 2006).

       First, Plaintiffs cannot show that they have a constitutionally cognizable property interest

in being allowed to sell alcohol after 11:00 p.m. Second, Plaintiffs cannot show that this

temporary, limited regulation, issued in response to a recognized pandemic, is a deprivation of

any protectable property interest. And third, because the Health Order applies generally to all

establishments with liquor licenses in Douglas County, no additional process is required.

       3.      Plaintiffs Have No Property Interest in Selling Alcohol After 11:00 p.m.

       “Property interests . . . are not created by the Constitution. Rather they are created and

their dimensions are defined by existing rules or understandings that stem from an independent

source such as state law—rules or understandings that secure certain benefits and that support

claims of entitlement to those benefits.” Bd. of Regents of State Colls. v. Roth, 408 U.S. 564, 577,

92 S.Ct. 2701, 2709 (1972). “Thus, statutes, ordinances, contracts, implied contracts, and rules

and understandings developed by state officials create and define constitutionally protected




                                                 6
      Case 5:20-cv-04063-EFM-ADM Document 25 Filed 11/02/20 Page 7 of 39




property interests.” Klaassen v. Univ. of Kan. Sch. of Med., No. 13-2561-DDC-KGS, 2015 WL

2400773, at *2 (D. Kan. May 15, 2015) (citing Fisher Sand & Gravel, Co. v. Giron, 465 F.

App’x 774, 779 (10th Cir. 2012)). “To have a property interest, an individual must have more

than a unilateral expectation of it. He must, instead, have a legitimate claim of entitlement to it.”

Brown v. Univ. of Kan., 16 F. Supp. 3d 1275, 1288 (2014) (quoting Lemon v. Labette Cmty.

Coll., 6 F. Supp. 3d 1246, 1250 (D. Kan. 2014)). Where a plaintiff fails to establish the first

element of a due process claim, the Court need not consider whether the government employed

an adequate level of procedural process. Seifert v. Kan. City. Kan. Cmty. Coll., No. 8-2427-EFM-

JPO, 2010 WL 690938, at *8 (D. Kan. Feb. 24, 2010).

        Plaintiffs appear to identify three putative liberty or property interests: (1) a property

interest in their liquor license; (2) a liberty interest in the right to earn a living; and (3) a property

right to use their property after 11 p.m. (Doc. 15 at 9–14.) But Plaintiffs do not identify the

source of these alleged rights under Kansas law— i.e., what statute, ordinance, contract, implied

contract, rule or understanding developed by a state official creates or defines any of these

alleged interests. As set forth below, Plaintiffs fail to demonstrate a protectable property or

liberty interest, and as such, their due process claim fails.

                 (a) Plaintiffs have No Property Right in Their Liquor License

        Plaintiffs argue that they have a constitutionally protectable interest in their liquor

license. (Doc. 15 at p. 10-14.) This argument fails because, in Kansas, a liquor license is purely a

personal privilege; it does not create or confer any property rights.

        The Kansas Legislature has declared that a liquor license is “purely a personal privilege”

and “shall not constitute property.” K.S.A. 41-326(a). Indeed, the Legislature took pains to

negate every possible “stick” in the bundle of ostensible property rights in a liquor license:




                                                    7
      Case 5:20-cv-04063-EFM-ADM Document 25 Filed 11/02/20 Page 8 of 39




        A license shall be purely a personal privilege, valid for not to exceed two years
        after issuance, except as otherwise provided by law, unless sooner suspended,
        involuntarily canceled or revoked, and shall not constitute property, nor shall it be
        subject to attachment, garnishment or execution, nor shall it be alienable or
        transferable, voluntarily or involuntarily, or subject to being encumbered or
        hypothecated. A license shall not descend by the laws of testate or intestate
        devolution but shall cease and expire upon the death of the licensee except that
        executors, administrators or representatives of the estate of any deceased licensee
        and the trustee of any insolvent or bankrupt licensee, when such estate consists in
        part of alcoholic liquor, may continue the business of the sale, distribution or
        manufacture of alcoholic liquor under order of the appropriate court and may
        exercise the privilege of the deceased, insolvent or bankrupt licensee after the
        death of such decedent, or after such insolvency or bankruptcy, until the
        expiration of such license but not longer than one year after the death, bankruptcy
        or insolvency of such licensee.

K.S.A. 41-326(a).

        The Kansas Supreme Court has likewise affirmed that, under Kansas law, a liquor license

“is a personal privilege and not a property right.” Murphy v. Curtis, 184 Kan. 291, 294, 336 P.2d

411, 414 (1959). In so holding, the Court relied on an earlier version of K.S.A. 41-326, which

included the same operative language as that quoted above. Id. at 294.

        The Court should apply Kansas law to find that Plaintiffs do not have a constitutionally

protectable interest in their liquor license. This is precisely what the Tenth Circuit Court of

Appeals did in a recent case, albeit one decided under Wyoming law. See Rocky Mountain

Rogues, Inc. v. Alpine, 375 F. App’x. 887 (10th Cir. 2010). In Rocky Mountain, the Bull Moose

Saloon asserted a due process claim arising out of the town’s handling of its liquor license. Id. at

894. The Tenth Circuit Court of Appeals noted that “the sale of liquor is generally considered an

area where broad government regulation is reasonable.” Id. (citing Albertson’s, Inc. v. Sheridan,

33 P.3d 161, 186 (Wyo. 2001)). The court cited Wyoming precedent holding that there is no

vested right in a liquor license, and that “a liquor license is a mere privilege.” Id. at 895 (citing




                                                   8
      Case 5:20-cv-04063-EFM-ADM Document 25 Filed 11/02/20 Page 9 of 39




Albertson’s at 168). The court concluded that “under Wyoming law, the Bull Moose had no

protected property interest in the continuation of its liquor license.” Id. at 895.

        It is instructive that, in Rocky Mountain, the Tenth Circuit looked to Wyoming precedent

to determine whether the Bull Moose Saloon had a constitutionally protectable right in its liquor

license. 1 In Albertson’s, the Wyoming Supreme Court made it clear that, in Wyoming, “[a]

liquor license is a mere privilege, which is at all times in the control of the legislature.”

Albertson’s, 33 P.3d at 168 (citing 45 Am. Jur. 2d Intoxicating Liquors § 177 (1999)). The

Wyoming Supreme Court also cited a state statute providing that a liquor license is “a personal

privilege.” Id. at 161. The Tenth Circuit, in turn, relied upon this authority to hold that the Bull

Moose Saloon did not have a protected property interest in its liquor license.

        Like Wyoming, Kansas state law is clear that a liquor license is a personal privilege, and

cannot become a vested or protected right. K.S.A. 41-326; Murphy, 184 Kan. at 294 (explaining

that “a [liquor] license is a personal privilege and not a property right”). Also like Wyoming, the

Kansas Supreme Court has recognized the wide latitude given state government to regulate the

sale and consumption of alcoholic beverages in its exercise of the police power. See, e.g., Tri-

State Hotel Co. v. Londerholm, 195 Kan. 748, 754, 408 P.2d 877, 884 (1965). As the Kansas

Supreme Court explained: “The power of the legislature to regulate alcoholic liquor is broader

than the power to regulate ordinary business due to its possible source of danger to the public

which is not inherent to other businesses and alcoholic liquor occupies a different status before

the courts and the legislatures from other kinds of property.” Id. This confirms that, as in Rocky

Mountain, Plaintiffs in this case have no constitutionally protectable interest in a liquor license.



1
 See Dickeson v. Quarberg, 844 F.2d 1435, 1437–1438 (10th Cir. 1988) (explaining that
“Property interests are not created by the Constitution, but arise from independent sources such
as state statutes, local ordinances, established rules, or mutually explicit understandings.” Id.).


                                                   9
     Case 5:20-cv-04063-EFM-ADM Document 25 Filed 11/02/20 Page 10 of 39




        In light of all the foregoing authority, it is easy to dispose of the cases relied upon by

Plaintiffs. One such case actually supports Defendant’s position. See In re Disc Heat, LLC, No.

13-10568, 2013 WL 6080183, at *1 (Bankr. D. Kan. Nov. 18, 2013). In that case, Chief Judge

Nugent relied on K.S.A. 41-326 to hold that a Kansas liquor license is a personal privilege, not a

property interest. Id. at *2 (by statute, a liquor license “shall be purely a personal privilege . . .

and shall not constitute property.” Id.) Judge Nugent further explained that a liquor license

cannot be encumbered or transferred, and only upon a court order can a liquor license descend

under the probate laws. Id. Accordingly, Judge Nugent concluded: “a Kansas liquor license is not

a property interest.” Id.

        In the face of this and other Kansas authority on point, Plaintiffs ask the Court to look

“beyond the labels, so to speak,” citing a case from the Sixth Circuit. (Doc 15, at 12.) But the

case relied upon, Brookpark Entm’t, Inc. v. Taft, 951 F.2d 710, 714 (6th Cir. 1991), is easily

distinguished. In that case, the court considered whether a state-issued liquor license conferred a

property interest. The court began its inquiry “by examining the interests that attach to an Ohio

liquor license.” Id. The court referenced the applicable statute, noting that Ohio law allows a

liquor license to be transferred, sold, inherited, and renewed. Id. The court recited some other

attributes of an Ohio liquor license, emphasizing again that it can be “sold and bequeathed.” Id.

at 715. This is a material distinction from K.S.A. 41-326, which negates any claim to property

interests in a Kansas liquor license. Thus, the underpinnings of the decision in Brookpark are

very different from how a liquor license is treated under Kansas statute. It should also be noted

that, after the Sixth Circuit’s decision in Brookpark, the Ohio Court of Appeals expressly

rejected the Sixth Circuit’s ruling, reaffirming that, in Ohio, a liquor license is a privilege, “not a

property right in the constitutional sense,” and “not property.” Bar-Tec, Inc. v. Ohio Dep’t. of




                                                   10
     Case 5:20-cv-04063-EFM-ADM Document 25 Filed 11/02/20 Page 11 of 39




Liquor Control, No. 95APE10-1331, 1996 WL 87437, at *5 (Ohio Ct. App. Feb. 29, 1996). The

decision in Brookpark cannot be reconciled with Ohio law, let alone Kansas law. It is not

persuasive here.

       The other cases Plaintiffs rely on are likewise easily distinguished. For example, in

Tanasse v. St. George, 172 F.3d 63 (Table), 1999 WL 74020 (10th Cir. 1999), the court

considered a claim that a city in Utah had unlawfully revoked a club owner’s city-issued

business licenses, one of which related to the sale of beer. Significantly, unlike K.S.A. 41-326,

the St. George City Code did not have a provision specifying that a license to sell beer was a

mere privilege, and not property. In addition, unlike in Rocky Mountain, the Tanasse court did

not have any state case law to rely upon—the license in question was issued under a city code.

The court, therefore, resorted to more generic authority concerning driver’s licenses, Bell v.

Burson, 402 U.S. 535 (1971), and a Fourth Circuit case about a city ordinance that closed certain

nightclubs in a run-down part of town, largely on estoppel grounds. Richardson v. Eastover, 922

F.2d 1152, 1156–58 (4th Cir. 1991). By contrast, in Rocky Mountain, the court looked at state

law, under circumstances very comparable to this case, and easily determined that the Bull

Moose Saloon did not have a constitutionally protected right in a state-issued liquor license. The

Rocky Mountain decision is on point, Tanasse is not.

       Plaintiffs also cite Frazier v. Saint George, 268 P.3d 12 (table), 2012 WL 309088 (Kan.

App. 2012), to assert that, over time, a liquor license may become a property interest. But

Frazier does not stand for this proposition. In Frazier, the plaintiff complained that the city

improperly denied her a city-issued liquor license. The issue presented was whether mandamus

was the appropriate remedy. Frazier, 268 P.3d 12, at *5. Under the particular facts and

circumstances of the case, the court found that principles of equitable estoppel imposed a duty on




                                                 11
     Case 5:20-cv-04063-EFM-ADM Document 25 Filed 11/02/20 Page 12 of 39




the city to issue the permit. Id. at *6. Accordingly, issuance of the permit was a ministerial act,

for which the remedy of mandamus was available. Id. But Frazier did not hold that a state-issued

liquor license confers a constitutionally protected property interest, or that such an interest can

develop “over time.” Nor did Frazier involve interpretation or application of Kansas state law

regarding liquor licenses, including the express provisions of K.S.A. 41-326. And, significantly,

Frazier did not hold that principles of equitable estoppel can create constitutional rights in

connection with a state-issued liquor license. In short Frazier is a mandamus and estoppel case

involving a city license; it is not applicable to the issue at hand.

        Plaintiffs do not cite any legal authority to establish that there is a constitutionally

protectable property interest in a Kansas liquor license. Indeed, Kansas statute and court

precedent make it absolutely clear that, in Kansas, a liquor license is a mere privilege and does

not constitute or confer any property rights. As in Rocky Mountain, this Court should follow state

law and conclude that there is no constitutionally protectable interest in Plaintiffs’ liquor license.

And, although not directly pertinent to the pending motion, it is worth considering the additional

repercussions that might flow from a decision of this Court that, despite the express language of

K.S.A. 41-326, there is indeed a constitutionally protected property interest in a state-issued

liquor license. At a minimum, such a ruling could create implications in bankruptcy, probate, and

commercial proceedings, and perhaps adversely impact public officials seeking to regulate the

distribution, sale, and consumption of alcoholic liquor. In any event, the law is clear: in Kansas,

a state-issued liquor license is a mere privilege; it is not property; and the license does not create

or confer a constitutionally protectable right.




                                                  12
     Case 5:20-cv-04063-EFM-ADM Document 25 Filed 11/02/20 Page 13 of 39




                 (b) Plaintiffs Fail to Demonstrate a Relevant Liberty or Property Interest

        Plaintiffs argue that they have an interest in “making a living,” “operating their business,”

and using their property after 11:00 p.m. (Doc. 15, p. 9–10, 13–14.) But the Public Health Order

does not revoke or remove Plaintiffs’ ability to earn a living. The Sandbar and other Douglas

County establishments with liquor licenses are only prohibited from selling alcohol after 11 p.m.

and are required to close at midnight. Significantly, the Supreme Court has held that, while the

assets of a business are unquestionably “property,” the “activity of doing business, or the activity

of making a profit is not property in the ordinary sense.” Coll. Sav. Bank v. Fla. Prepaid

Postsecondary Educ., 527 U.S. 666, 675, 119 S.Ct. 2219, 2225 (1999). There is, in short, no

broad right to do business guaranteed by the United States Constitution. Id.; see also Pollard v.

Cockrell, 578 F. 2d 1002, 1012 (5th Cir. 1978) (rejecting any notion of a “constitutionally

guaranteed right to pursue a legitimate business” Id.).

        Plaintiffs cite a string of cases in support of their claim that they are being deprived of

their liberty interest in being able to earn a living due to these restrictions, but these cases do not

support Plaintiffs’ position.

        Plaintiffs cite Stidham v. Peace Officer Standards and Training for the proposition that

the right to earn a living is a protected liberty interest for procedural due process claims. 265

F.3d 1144, 1149–1150 (10th Cir. 2001). Stidham involved a police officer’s claim that his peace

officer certification was effectively revoked without due process when the defendant

“disseminated unproven and highly damaging allegations” against him, effectively making it

impossible for him to find work as a peace officer. Id. at 1151. The Tenth Circuit determined that

“the revocation or removal of a license or certificate that is essential in the pursuit of a livelihood

requires procedural due process.” Id. at 1150 (quoting Bell, 402 U.S. at 539). The court also




                                                  13
     Case 5:20-cv-04063-EFM-ADM Document 25 Filed 11/02/20 Page 14 of 39




found that “[a]ctions taken by the State which destroy the value or utility of a protected property

interest constitute a Fourteenth Amendment deprivation of that interest for which due process

cannot be denied.” Id. at 1153.

        In contrast, Plaintiffs’ liquor license has not been revoked or removed by the Public

Health Order. The order imposes very limited restrictions, as described above. Plaintiffs may

use, and are in fact using, the liquor license except as minimally limited by the Public Health

Order. Plaintiffs have provided no evidence that the liquor license’s value or utility is destroyed

by the Public Health Order. Absent such a showing, Stidham is distinguishable and inapplicable

to the facts of this case.

        Plaintiffs also rely on Lentsch v. Marshall, for the proposition that “[t]he liberty interest

that due process protects includes the individual’s freedom to earn a living.” 741 F.2d 301, 303

(10th Cir. 1984). Lentsch involved a public employee who sued the city after she was fired. The

plaintiff asserted a property interest in her continued employment as a dispatcher. Id. at 305. This

type of claim requires the court to look at the particular statutes, ordinances, or agreements

between the parties, because at-will employees have no protected property interest but, where the

governing agreements require dismissal to be based on cause, a protected property interest can

arise. Id. The Tenth Circuit accordingly applied Utah law to determine whether plaintiff had a

protected property interest in her job. Lentsch is thus inapplicable to this case, except for the

general proposition that a protected interest in the freedom to earn a living may exist under

certain circumstances. Plaintiffs still have the burden to establish the liberty or property interest

they have in operating the Sandbar free from the Public Health Order’s minimal restrictions, and

they fail to do so.




                                                  14
     Case 5:20-cv-04063-EFM-ADM Document 25 Filed 11/02/20 Page 15 of 39




       Next Plaintiffs cite Ward v. Anderson, 494 F.3d 929 (10th Cir. 2007). The plaintiffs in

Ward owned a child care center. They alleged that Department of Family Services employees

violated their due process rights when the Department stated it had substantiated allegations of

child care licensing rule violations during an investigation at the plaintiffs’ facility. The court

summarily opined that “it seems self-evident that [plaintiffs] have a significant interest in the

health and success of their child-care business,” but the court did not actually analyze the

plaintiffs’ alleged interest because it found plaintiffs were not deprived of any opportunity to

operate their business. Id. at 935–36. “[I]nstead, they were only subject to the temporary anxiety

and potential stigma of the substantiated allegations . . ., which were eventually withdrawn by

DFS without any action having been taken against their license.” Id. at 936. The court noted: “In

determining what process is due, account must be taken of the length and finality of the

deprivation.” Id. (emphasis in original). The court explained that while the plaintiffs “were under

the cloud of the substantiated allegations” for about nine months, and “their ability to run their

business and earn income was never suspended . . . their private interest, though significant, is

attenuated.” Id.

       Here, Dr. Marcellino has not suggested that the Plaintiffs are bad actors, have failed to

comply with statutes or regulations, or otherwise impugned Plaintiffs’ reputation or damaged

their public image. Plaintiffs are subject to the Public Health Order, just like every other Douglas

County establishment holding a liquor license. Likewise, the Public Health Orders are

temporary. They are only in effect due to the global pandemic, are constantly under review, and

are updated as circumstances change. Ward supports Dr. Marcellino’s position, not Plaintiffs’.

       Finally, Plaintiffs cite the concurrence in Wise v. Bravo for the proposition that “[l]ike the

right to marry and have children and the right to live where one wants and pursue a livelihood by




                                                  15
     Case 5:20-cv-04063-EFM-ADM Document 25 Filed 11/02/20 Page 16 of 39




any lawful means, this right constitutes a liberty interest.” Wise v. Bravo, 666 F.2d 1328, 1336

(10th Cir. 1981)). Wise is a case about the right to have a relationship with one’s child. The court

does not discuss the liberty interest in pursuing a livelihood by any lawful means, other than the

general quote above. It provides no support for the notion that the Public Health Officer’s

temporary and limited restrictions deprive Plaintiffs of their right to pursue a livelihood by

lawful means. To the contrary, Plaintiffs continue to operate their business and earn a living by

operating the Sandbar within the Public Health Order’s minimal limitations.

       Most courts have held that, in the current COVID-19 crisis, temporary closure of a

business does not implicate procedural due process rights. See e.g. Talleywhacker, Inc. v.

Cooper, No. 5:20-CV-218-FL, 2020 WL 3051207, at *12 (E.D.N.C. June 8, 2020); Xponential

Fitness v. Arizona, No. CV-20-01310-PHX-DJH, 2020 WL 3971908, at *5 (D. Ariz. July 14,

2020); 910 E Main LLC v. Edwards, No. 6:20-CV-00965, 2020 WL 4929256, at *8 (W.D. La.

Aug. 21, 2020). These and other courts have rejected procedural due process challenges to

COVID-19 restrictions on the grounds that a general right to operate a business is not a

constitutionally protected right, and thus the restrictions are certainly not in “palpable conflict

with the Constitution.”

       4.      Even if Plaintiffs Have a Property Right, There Has Been No Deprivation

       In Professional Beauty Federation of California v. Newsom, plaintiffs engaged in the

cosmetology industry in California challenged Governor Gavin Newsom’s Stay at Home Order.

No. 2:20-cv-04275-RGK-AS, 2020 WL 3056126, at *1 (C.D. Cal. June 8, 2020). In relevant

part, the court found that “[t]he State has not deprived Plaintiffs of their licenses to practice

cosmetology. Although the Stay at Home Order might effectively prevent Plaintiffs from using

their licenses to practice cosmetology, it does not deprive them of those licenses. Thus, the Court




                                                  16
     Case 5:20-cv-04063-EFM-ADM Document 25 Filed 11/02/20 Page 17 of 39




finds that Plaintiffs have not met then [sic] burden to show that the Stay at Home Order is

beyond all question, a plain, palpable invasion of Plaintiffs’ right to procedural due process.” Id.

at *7 (citing Jacobson, 197 U.S. at 31) (emphasis in original). The same can be said of Dr.

Marcellino’s Health Order. The only restriction is a temporary limitation of Plaintiffs’ right to

sell liquor late at night, it is not a deprivation of any putative liberty or property right.

        Plaintiffs again rely on Stidham for the proposition that the court should “look at the

substance of the actions taken relative to a constitutionally protected right” and that the

government “cannot escape liability for depriving an individual of a legitimate property interest

merely by arguing that it has not revoked or destroyed the actual legal title to that interest.” (Doc.

15 at14–15) (quoting Stidham, 265 F.3d at 1152–53). But the facts of that case are

distinguishable. In Stidham, the Tenth Circuit found that the government acted outside its

statutory authority, “in contravention of statutorily mandated procedural due process,” by

“disseminat[ing] false and fatally damaging allegations” about the plaintiff, causing the plaintiff

to be unable to use his officer’s certification to get a job as a police officer. Stidham, 265 F.3d at

1153. The court found that “actions taken by the State which destroy the value or utility of a

protected property interest constitute a Fourteenth Amendment deprivation of that interest for

which due process cannot be denied.” Id. Here, there is no dispute that Plaintiffs’ liquor license

has not been revoked or removed. The Sandbar can sell liquor until 11 p.m., and can stay open

until midnight under the current orders. This is not the type of government action that “destroy[s]

the value or utility” of a protected interest. Plaintiffs are still able to operate their business and

use their liquor license, albeit within the minimal limits of the Public Health Orders.

        In Odhuno v. Reed’s Cove Health and Rehabilitation, LLC, this Court analyzed Stidham

in the case of a former employee who sued the Secretary of the Kansas Department for Aging




                                                   17
     Case 5:20-cv-04063-EFM-ADM Document 25 Filed 11/02/20 Page 18 of 39




and Disability Services alleging, among other things, that the defendants “effectively revoked his

CNA certification without due process of law.” 355 F. Supp. 3d 1026, 1041 (D. Kan. 2018). This

Court held that the plaintiff’s claim that his CNA license was effectively revoked by these abuse

allegations was insufficient to show that his license was effectively revoked for due process

purposes because the plaintiff failed to show that the defendants’ actions destroyed the value of

his CNA license. Id. at 1042. Because the plaintiff failed to show that the value of his license

was effectively destroyed, he failed to meet his burden that the defendants “deprived him of a

constitutionally protected property interest without due process.” Id. at 1043. The same

reasoning applies here. Plaintiffs cannot show that their liquor license or any other putative

constitutionally protected interests are rendered valueless by the Public Health Order, which

minimally restricts Plaintiffs’ operations late at night.

       In Gorenc v. Klassen, nurse-midwives sued the president of the state board of nursing,

claiming the government violated their due process rights by “revoke[ing] or interfer[ing] with

plaintiffs’ ability to secure” a collaborative practice agreement (“CPA”) with a doctor that would

grant them admitting privileges at a particular hospital in the KC Metro area, thereby damaging

plaintiffs’ client relationships. 421 F. Supp. 3d 1131, 1162 (D. Kan. 2019). The court similarly

reasoned that plaintiffs’ due process claims failed because they did “not allege that their nursing

licenses [were] at risk, that they [were] deprived entirely of the ability to practice as APRNs

without a [CPA], or that they [were] deprived of the ability to seek a CPA with another physician

if their existing agreement end[ed].” Id. at 1163. These findings indicate that a temporary,

limited order that allows Plaintiffs to continue to operate the Sandbar, albeit for slightly

shortened hours, does not constitute the type of deprivation that triggers due process protections.




                                                  18
     Case 5:20-cv-04063-EFM-ADM Document 25 Filed 11/02/20 Page 19 of 39




       Finally, Plaintiffs cite Reed v. Village of Shorewood for the proposition that the word

“deprive in the due process clause cannot just mean destroy. . . . A property right is not bare title,

but the right of exclusive use and enjoyment.” (Doc. 15 at 14) (quoting Reed, 704 F.2d 943, 949

(7th Cir. 1983). But Reed is distinguishable. It involved a bar that provided live rock-and-roll

music. Id. at 948. Shorewood officials completely deprived the plaintiffs’ business of any value

by engaging in various efforts to harass the plaintiffs and their customers, including suspending

the bar’s liquor license, and eventually interfering with the plaintiffs’ attempt to sell the bar, such

that plaintiffs just had to shut down their bar and surrender their liquor license. Id. at 947–48.

The Public Health Order in this case comes nowhere close to the level of deprivation described

in Reed. Plaintiffs fail to show that the Health Order’s limited restrictions “deprive” them of any

constitutionally protectable interest.

        5.     Even if Plaintiffs Have a Property Right, Plaintiffs Have Received Adequate
               Due Process

       The third issue Plaintiffs must demonstrate to establishing that they have a likelihood of

prevailing on the events of their procedural due process claim is to prove that they were not

afforded adequate procedural rights in connection with deprivation of a protectable property

interest. Thus, even if Plaintiffs establish that they have a property interest, and that the Public

Health Order deprived them of that property right, Plaintiffs must show that the process was

constitutionally adequate in their particular situation. Plaintiffs cannot do so.

       The law is clear that a due process hearing is not required where the restriction at issue is

a generally applicable order, as is the case here. See Neinast v. Bd. of Trs. of Columbus Metro.

Library, 346 F.3d 585, 596 (6th Cir. 2003) (“Governmental determinations of a general nature

that affect all equally do not give rise to a due process right to be heard.”); see also Okla. Educ.

Ass’n v. Alcoholic Beverage Laws Enf’t Comm’n, 889 F.2d 929, 936 (10th Cir. 1989) (“When the



                                                  19
     Case 5:20-cv-04063-EFM-ADM Document 25 Filed 11/02/20 Page 20 of 39




legislature passes a law which affects a general class of persons, those persons have all received

procedural due process—the legislative process.”).

       This issue has been extensively litigated in the last six months as citizens have challenged

health orders across the county. In nearly every case, and in all cases related specifically to the

closure of establishments with liquor licenses, no due process violations have been found,

because the health orders are of general applicability rather than adjudicative. For example, in

Hartman v. Acton, No. 2:20-CV-1952, 2020 WL 1932896, at *7 (S.D. Ohio Apr. 21, 2020,) the

court held that a health order “directing non-essential businesses to cease operating their physical

locations did not violate Plaintiffs’ due process rights because the [Health] Order was a generally

applicable order affecting thousands of businesses, and not a decision targeting an individual or

single business.” Id.) (citing Smith v. Jefferson Cty. Bd. of Sch. Comm’rs, 641 F.3d 197, 216 (6th

Cir. 2011); Bi–Metallic Inv. Co. v. State Bd. of Equalization, 239 U.S. 441, 445, 36 S.Ct. 141

(1915) (noting that even though an individual’s property rights may be affected by legislative

action, “[w]here a rule of conduct applies to more than a few people, it is impracticable that

everyone should have a voice in its adoption”); Pickney Bros., Inc. v. Robinson, No. 98-5097,

1999 WL 801514, at *4 (6th Cir. Sept. 30, 1999) (quoting Nasierowski Bros. Inc. v. Sterling

Heights, 949 F.2d 890, 896 (6th Cir. 1991), for the principle that “[g]overnmental determinations

of a general nature that affect all equally do not give rise to a due process right to be heard. But,

when a relatively small number of persons are affected on individual grounds, the right to a

hearing is triggered.”).

       Likewise, in Bimber’s Delwood, Inc. v. James, No. 20-CV-1043S, 2020 WL 6158612, at

*15 (W.D.N.Y. Oct. 21, 2020), the court held that due process protections only apply “when

official action is designed to adjudicate disputed facts in particular cases.” (citing United States




                                                  20
     Case 5:20-cv-04063-EFM-ADM Document 25 Filed 11/02/20 Page 21 of 39




v. Fla. E. Coast Ry. Co., 410 U.S. 224, 245, 93 S. Ct. 810 (1973)). When official action is

legislative in nature, it “is not subject to the notice and hearing requirements of the due process

clause.” Interport Pilots Agency, Inc. v. Sammis, 14 F.3d 133, 142 (2d Cir. 1994) (citing RR Vill.

Ass’n v. Denver Sewer Corp., 826 F.2d 1197, 1204–05 (2d Cir. 1987)).

       Although Plaintiffs do not address the fact that this Health Order is of “general

applicability,” as opposed to adjudicative, and that no additional process is required, Plaintiffs do

argue that the Health Order is not “legislative.” Plaintiffs suggest that due process is therefore

required, even though the Public Health Order applies to all 171 establishments with liquor

licenses in Douglas County. (Doc 15, p. 16-17.) Plaintiffs’ further assert the Public Health Order

is “not subject to the political process” and was issued “by fiat, insulated from any land of real

citizen participation.” (Doc 15, at 17.) But plaintiffs disregard that the authority conferred on the

Public Health Officer is established by the Legislature. See K.S.A. 65-202, 65-119, and 65-129b.

The Public Health Officer is subject the oversight of the Lawrence Douglas County Health

Board, a statutory entity established and governed by the City of Lawrence and Douglas County.

See K.S.A. 60-205 and 60-212. Moreover, the Kansas Legislature gave Kansas counties legal

authority to repeal, amend, or modify any order of a local Public Health Officer. See K.S.A. 62-

202 (amended by HB 2016 June 4, 2020). Plaintiffs’ statement that there is “no political remedy

to be had” is thus demonstrably wrong. Plaintiffs could seek modification of the operative state

statutes in the Legislature, present their concerns to the Lawrence Douglas County Board of

Health, or make an appeal for change to the County Commission. Id. That those efforts might be

time-consuming, or ultimately unsuccessful, does not mean that there is no political remedy. The

Health Order is generally applicable, not adjudicative, and therefore no additional process is due.

.




                                                 21
     Case 5:20-cv-04063-EFM-ADM Document 25 Filed 11/02/20 Page 22 of 39




       The legislative nature of a generally applicable health order has been addressed several

times in recent pandemic cases, as state governors, state health officers, and local health officers

have issued health orders to protect their citizens from COVID-19’s uncontrolled spread. For

example, the New York District Court found that the New York Legislature could have vacated

the health order at any time and “[p]laintiffs have thus received all of the process due through the

legislative determinations.” Bimber’s Delwood, at *15 (citing Logan v. Zimmerman Brush Co.,

455 U.S. 422, 433, 102 S. Ct. 1148, (1982)); see also Murphy v. Lamont, No. 3:20-CV-0694

(JCH), 2020 WL 4435167, at *11 (D. Conn. Aug. 3, 2020) (finding Connecticut governor’s

COVID-19 Executive Orders to be a legislative act of general applicability not subject to the

procedural protections in the due process clause); Jones v. Governor of Fla., 975 F.3d 1016,

1048 (11th Cir. 2020); United States v. Fla. E. Coast Ry. Co., 410 U.S. 224, 245, 93 S.Ct. 810,

821, (1973) (explaining that “[w]hile the line dividing them may not always be a bright one,

these decisions represent a recognized distinction in administrative law between proceedings for

the purpose of promulgating policy-type rules or standards, on the one hand, and proceedings

designed to adjudicate disputed facts in particular cases on the other.”); Hartman, 2020 WL

1932896, at *7 (explaining that “[a]s indicated above, both the Supreme Court and the Sixth

Circuit have confirmed that administrative orders can qualify as legislative acts of general

applicability, so long as they are not adjudicative.” Id.).

        The legislative nature of a local health officer’s order is particularly clear in Kansas

where the Kansas Legislature met in special session on June 4, 2020 and took various actions to:

(1) curtail the powers of the Governor to issue statewide emergency/health orders; (2) made clear

that county commissions could amend or revoke any health order issued by a local health officer;

but (3) took no action whatsoever to alter the power of the local health officer. See HB2016




                                                  22
     Case 5:20-cv-04063-EFM-ADM Document 25 Filed 11/02/20 Page 23 of 39




(June 4, 2020). As such, there is no doubt that the Public Health Order is of general applicability,

not adjudicative. As such, Plaintiffs are not entitled to further process.

       Accordingly, plaintiffs do not demonstrate a clear or substantial likelihood of proving

“beyond all question, a plain palpable invasion” of their procedural due process rights under the

Fourteenth Amendment.

       6.      The Public Health Order is a Valid Summary Administrative Action

       Finally, even if Plaintiffs could show they have been deprived of a constitutionally

protected interest that is adjudicative in nature, the current pandemic alters the usual due process

considerations. Procedural due process “is not a technical conception with a fixed content

unrelated to time, place and circumstance.” Gilbert v. Homar, 520 U.S. 924, 930, 117 S.Ct. 1807,

1812 (1997). With this concept in mind, the Supreme Court has held that “summary

administrative action may be justified in emergency situations.” Hodel v. Va. Surface Mining &

Reclamation Ass’n, Inc., 452 U.S. 264, 300, 101 S.Ct. 2352, 2372 (1981). Indeed, a “deprivation

of property to protect the public health and safety is [o]ne of the oldest examples of permissible

summary action.” Id. (quoting Ewing v. Mytinger & Casselberry, Inc., 339 U.S. 594, 599, 70

S.Ct. 870, 872 (1950)). The COVID-19 pandemic is, without a doubt, an unprecedented

emergency that allows for summary actions by governmental authorities, as set forth in Jacobson

and its progeny. Many courts across the country have cited this exception to individualized due

process in the context of emergency health orders issued in response to this public health

pandemic. See, e.g., 910 E Main, LLC, 2020 WL 4929256, at *10.

B.     Plaintiffs Will Not Suffer Irreparable Injury Absent A Preliminary Injunction

       Plaintiffs have the burden to prove that they will suffer irreparable injury if a preliminary

injunction is not issued. “[T]he party seeking injunctive relief must show that the injury




                                                  23
     Case 5:20-cv-04063-EFM-ADM Document 25 Filed 11/02/20 Page 24 of 39




complained of is of such imminence that there is a clear and present need for equitable relief to

prevent irreparable harm.” Heideman v. S. Salt Lake City, 348 F.3d 1182, 1189 (10th Cir. 2003).

       However, in its motion for preliminary injunction, Plaintiffs fail to meet this burden.

They claim only that the current Public Health Order causes “substantial harm.” (Doc 15, p. 23.)

It is well settled that “simple economic loss usually does not, in and of itself, constitute

irreparable harm.” Id. Thus, Plaintiffs fail to meet their burden of demonstrating an imminent

danger of irreparable harm.

       Alternatively, Plaintiffs assert that any alleged deprivation of any constitutional right

creates an irreparable harm. (Doc 15, p. 23.) Although Defendant acknowledges that the law can,

in some circumstances, support the constitutional-violation-as-irreparable-injury principle, the

Courts have generally reserved this status for “infringements of free speech, association, privacy

or other rights as to which temporary deprivation is viewed of such qualitative importance as to

be irremediable by any subsequent relief.” Bayley’s Campground Inc. v. Mills, No. 2:20-cv-

00176-LEW, 2020 WL 2791797, at *12 (D. Me. May 29, 2020) (citing Pub. Serv. Co. of N. H. v.

W. Newbury, 835 F.2d 380, 382 (1st Cir. 1987). That is, although “some kinds of constitutional

violations” presumptively cause irreparable harm, a procedural due process violation, alone,

typically “does not automatically trigger a finding of irreparable harm.” Ezell v. Chicago, 651

F.3d 684, 698 n.10 (7th Cir. 2011). Plaintiffs can demonstrate no clear and unequivocal

deprivation of a property right.

       Similarly, it is well-settled that where a plaintiff fails to show a likelihood of success on

the merits of a claim that their constitutional rights were violated, a finding of irreparable harm is

not warranted. See McNeilly v. Land, 684 F.3d 611, 621 (6th Cir. 2012) (affirming denial of

preliminary injunction, noting that because the plaintiff “does not have a likelihood of success on




                                                  24
     Case 5:20-cv-04063-EFM-ADM Document 25 Filed 11/02/20 Page 25 of 39




the merits . . . his argument that he is irreparably harmed by the deprivation of his First

Amendment rights also fails.” Id.). As demonstrated above, Plaintiffs have not shown that the

temporary limitation on hours of operation during a pandemic violates any constitutionally

protected liberty or property right. No finding of irreparable harm is warranted on this basis.

       Plaintiffs have not, and cannot, sustain their burden to show they will suffer irreparable

injury if the court does not enter a preliminary injunction enjoining the Health Order and,

therefore, Plaintiffs’ request should be denied.

C.     The Harm To Plaintiffs Does Not Outweigh The Harm To Douglas County And Its
       Citizens.

       The third element Plaintiffs must demonstrate in order to obtain a preliminary injunction

is that “the threatened injury to the movant outweighs the injury to the other party under the

preliminary injunction.” Heideman, 348 F.3d at 1190. When making this determination, courts

consider what harmful secondary effects on the community will result from enjoining the

governmental order in effect. Id.

       Applying this standard, courts across the country have found that the interest of

protecting the public from a known pandemic outweighs a temporary economic harm to the

plaintiff's businesses. See, e.g., Hartman, 2020 WL 1932896, at *11 (holding that “the mitigating

measures in Director Acton’s Stay at Home Order have helped to decrease the spread of the

virus. As a result of aggressive mitigation efforts, Ohio has fewer COVID-19 cases than

neighboring states with comparable populations . . . . If the Director’s Order is enjoined, it is not

merely livelihoods, but lives that would be put at risk, and the State has an interest in public

health and the safety of its citizens.” Id.) (citing Neinast, 346 F.3d at 594 (explaining that

“Courts consistently have upheld statutes primarily directed at preventing injury to an individual

on the basis of the impact upon the general public.”), and On Fire Christian Ctr., Inc. v. Fischer,



                                                   25
     Case 5:20-cv-04063-EFM-ADM Document 25 Filed 11/02/20 Page 26 of 39




No. 3:20-CV-264-JRW, 2020 WL 1820249, at *10 (W.D. Ky. Apr. 11, 2020) (explaining that

“[i]n considering whether a TRO is in the public interest, a court must at the very least weigh the

potential injury to the public health when it considers enjoining state officers from enforcing

emergency public health laws.”)); TJM 64, Inc. v. Harris, No. 2:20-cv-02498-JPM-tmp, 2020

WL 4352756, at *8 (W.D. Tenn. July 29, 2020) (explaining that “[e]njoining enforcement of the

Health Department’s COVID-19 Closure Orders would likely cause substantial harm to other

members of the community and would not be in the public interest. Preventing Defendant from

enforcing the Order would present a risk of serious public harm and foster the continued spread

[of the] COVID-19 virus by allowing the Plaintiffs limited service restaurants to remain open.”);

Bayley’s Campground, 2020 WL 2791797, at *13 (explaining that “Plaintiffs have not shown

their hardships—exclusion from vacation property and loss of revenue—definitively outweigh

the purported public health danger of lifting the quarantine restrictions . . .” Id.)

        The severe health danger presented by COVID-19 does not appear to be in dispute, at

least for the purposes of the Motion for Preliminary Injunction. Moreover, as set forth in Dr.

Marcellino’s Affidavit, attached hereto as Exhibit 1, COVID-19 presents a unique health

challenge to communities worldwide due to its transmissibility and the serious health

consequences that can arise from the disease. See Aff. of Dr. Marcellino, ¶ 4–7. COVID-19 is a

respiratory disease that spreads easily from person to person and may result in serious illness or

death. See Aff. of Dr. Marcellino, ¶ 5. The World Health Organization declared COVID-19 to

constitute a pandemic on March 11, 2020. See Aff. of Dr. Marcellino, ¶ 4. This was quickly

followed by the proclamation of a State of Disaster Emergency by Governor Kelly on March 12,

2020 and an emergency declaration by President Trump on March 13, 2020. Id.




                                                  26
     Case 5:20-cv-04063-EFM-ADM Document 25 Filed 11/02/20 Page 27 of 39




       As of October 13, 2020, Douglas County has had 2,642 total cases of COVID-19, of

which 338 are currently active. See Aff. of Dan Partridge, ¶ 6, attached hereto as Exhibit 2. The

positivity rate for COVID-19 is 5.4% and Douglas County has recorded 14 deaths associated

with COVID-19. Id. As of the same date, LMH Health had 36% of its beds full, including 29%

of its ICU beds, and 21% of its ventilators were in use. Id.

       Alcohol consumption in social settings is correlated with increased risk of coronavirus

spread. See Aff. of Dr. Marcellino, ¶ 11–16. Factors supporting this conclusion include that: face

coverings are not compatible with drinking and thus are not worn consistently; patrons may be

less cautious when drinking alcohol thus disregarding mask and social distancing guidance;

patrons often yell or lean in toward one another to be heard above loud music, causing patrons to

be in close proximity and to spread droplets; patrons often mingle with different groups; and late

night patrons are usually present for social interaction. See Aff. of Dr. Marcellino, ¶ 13; Aff. of

Partridge, ¶ 5. In short, it is clear that without community mitigation strategies, including the

current Health Order, coronavirus will spread more rapidly, threatening to overwhelm Douglas

County hospitals, and causing a greater number of deaths. See Aff. of Dr. Marcellino, ¶ 19.

       The Public Health Officer has a compelling interest in maintaining Douglas County

residents’ health and safety. Plaintiffs may disagree with how Dr. Marcellino is protecting the

community, but Dr. Marcellino—not Plaintiffs, and not this Court—are charged with assessing

the risks and attempting to implement policies that best balance the costs and benefits of these

difficult choices. See Lawrence v. Colorado, 455 F. Supp.3d 1063, 1075 (D. Colo. 2020)

(explaining that “[the State’s] choices may turn out to be wrong, in which case a lawsuit on the

merits may succeed. But for purposes of a preliminary injunction, the possibility that those

choices may yet be shown to be wrong is not enough. While compliance with the challenged




                                                 27
     Case 5:20-cv-04063-EFM-ADM Document 25 Filed 11/02/20 Page 28 of 39




public Health Orders is painful for Mr. Lawrence and many others, he has not made a clear and

unequivocal showing that the balance of harms tips in his favor, or that enjoining enforcement of

the orders is in the public interest.” Id.).

        Finally, as in the irreparable harm analysis, district courts in the Tenth Circuit consider

the likelihood of success when analyzing potential harm. See Planned Parenthood Ass’n of Utah

v. Herbert, 828 F.3d 1245, 1265 (“The threshold, and ultimately critical, flaw in the district

court’s [balance of equities] analysis is that it failed to take into account [the plaintiff’s]

likelihood of success on the merits of its unconstitutional conditions claim and the resulting

likelihood of irreparable harm to [the plaintiff].” Id.); see also Curtis v. Oliver, No. CIV 20-

0748-JB\JHR, 2020 WL 4734980, at *72 (D. N.M. Aug. 14, 2020). As set forth above, with

Plaintiffs’ limited likelihood of success, the balance of the equities favors the Defendant and his

duty to protect Douglas County citizens.

        The harm to Douglas County and the citizens it serves, in terms of sickness, death,

dollars, and long term implications, far outweighs any monetary harm Plaintiffs may suffer as a

result of the Public Health Order’s limitations. As such, Plaintiffs’ request for a preliminary

injunction should be denied.

D.      The Relief Requested Will Harm the Public Interest

        “The public interest factor requires this Court to inquire whether there are public interests

beyond the private interests of the litigants that would be affected by the issuance or denial of

injunctive relief.” Everett J. Prescott, Inc. v. Ross, 383 F. Supp. 2d 180, 193 (D. Me. 2005).

However, the final two factors—the balance of equities and the public interest—merge when the

government opposes the issuance of a temporary restraining order, “because the government’s

interest is the public interest.” Zaya v. Adducci, No. 20-10921, 2020 WL 1903172 (E.D. Mich.




                                                   28
      Case 5:20-cv-04063-EFM-ADM Document 25 Filed 11/02/20 Page 29 of 39




Apr. 18, 2020) (quoting Pursuing America’s Greatness v. Fed. Election Comm’n, 831 F.3d 500,

512 (D.C. Cir. 2016)).

         As stated above, Plaintiffs cannot prove that the public interest will not be harmed by the

injunction. Indeed, the public has a great interest in allowing the Health Officer to exercise his

official functions as provided by law. Permitting Plaintiffs to use injunctive relief to undermine

the health and safety of the entire community should not be allowed. For these reasons, the Court

should find that issuing a preliminary injunction would adversely affect the public interest. The

court should deny Plaintiffs’ request.

IV.      Conclusion

         As recently stated by the Federal District Court of Louisiana in upholding the complete

closure of bars by regulatory authorities in response to COVID-19:

            the Court is compelled to conclude that [the ban] of on-site consumption of
            food or drinks at “bars” bears a “real or substantial relation” to the goal of
            slowing the spread of COVID-19 and is not “beyond all question” a
            violation of the bar owners’ constitutional rights. It is a permissible public-
            health measure under Jacobson and Abbott, and the Court is denied the
            discretion to second-guess it.

4 Acres Enters., LLC, v. Edwards, No. 20-2150, 2020 WL 4747660, *15 (E.D. La., Aug. 17,

2020).

         Likewise, in this case, given the potentially extreme consequences of failing to contain

this virus, and the deference the Court is obligated to give to the governmental entities charged

with containing this pandemic under Jacobson and its progeny, there can be no doubt that the

harm caused by an erroneous injunction would be severe. In addition, Plaintiffs cannot satisfy

any of the preconditions necessary to support a preliminary injunction. Plaintiffs fail to show that

they will suffer irreparable harm, that any harm to them outweighs the harm to Douglas County

or the citizens it serves, that a preliminary injunction would not cause harm to the public interest,



                                                  29
     Case 5:20-cv-04063-EFM-ADM Document 25 Filed 11/02/20 Page 30 of 39




or that Plaintiffs’ claims have a likelihood of success on the merits. For these reasons, the request

for preliminary injunction should be denied.


                                                      Respectfully Submitted,

                                                      By: /s/ Bradley R. Finkeldei
                                                      Bradley R. Finkeldei, #19470
                                                      John T. Bullock, KS #15119
                                                      Kate M. Simpson, KS #26453
                                                      Stevens & Brand, LLP
                                                      PO Box 189
                                                      900 Massachusetts Street, Suite 500
                                                      Lawrence, KS 66044
                                                      785-843-0811
                                                      785-843-0341 – Fax
                                                      BFinkeldei@stevensbrand.com
                                                      jbullock@stevensbrand.com
                                                      ksimpson@stevensbrand.com
                                                      Attorneys for Thomas Marcellino, M.D..

                                 CERTIFICATE OF SERVICE

        I hereby certify that on November 2, 2020, I electronically filed the foregoing Defendant
Dr. Marcellino’s Opposition to Plaintiffs’ Request for a Preliminary Injunction with the Clerk of
the Court using the CM/ECF e-filing system, which will send notification of such filing to all
participants receiving notices.

                                                              /s/Bradley R. Finkeldei
                                                              Bradley R. Finkeldei




                                                 30
Case 5:20-cv-04063-EFM-ADM Document 25 Filed 11/02/20 Page 31 of 39




                                                          Exhibit 1
Case 5:20-cv-04063-EFM-ADM Document 25 Filed 11/02/20 Page 32 of 39
Case 5:20-cv-04063-EFM-ADM Document 25 Filed 11/02/20 Page 33 of 39
Case 5:20-cv-04063-EFM-ADM Document 25 Filed 11/02/20 Page 34 of 39
Case 5:20-cv-04063-EFM-ADM Document 25 Filed 11/02/20 Page 35 of 39
Case 5:20-cv-04063-EFM-ADM Document 25 Filed 11/02/20 Page 36 of 39
Case 5:20-cv-04063-EFM-ADM Document 25 Filed 11/02/20 Page 37 of 39




                                                          Exhibit 2
Case 5:20-cv-04063-EFM-ADM Document 25 Filed 11/02/20 Page 38 of 39
Case 5:20-cv-04063-EFM-ADM Document 25 Filed 11/02/20 Page 39 of 39
